          Case 1:21-cr-00460-APM Document 5 Filed 07/20/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     :
UNITED STATES OF AMERICA             :
                                     :    No.: 21-cr-460-APM
                                     :
v.                                   :
                                     :
CALEB BERRY,                         :
                                     :
            Defendant.               :
____________________________________:

               MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       Pursuant to Criminal Local Rule 44.1(d), Defendant moves for the admission and

appearance of attorney Daniel J. Fernandez, Esq. pro hac vice in the above-captioned matter. This

motion is supported by the Declaration of Daniel J. Fernandez, Esq., filed herewith as Exhibit 1.

As set forth in Mr. Fernandez’s Declaration, Mr. Fernandez is admitted to and an active member

in good standing of the following courts and bars: Supreme Court of Florida; United States District

Courts for the Middle District of Florida, Southern District of Florida, Northern District of Florida,

Eastern District of Texas, Northern District of Georgia, District of Arizona, Northern District of

Alabama, Southern District of New York, and Eastern District of Missouri; and United States

Courts of Appeal for the Fifth, Sixth, and Eleventh Circuits. This motion is supported and signed

by Christopher Macchiaroli, Esq., an active and sponsoring member of the Bar of this Court.

Dated: July 20, 2021                           Respectfully submitted,
                                               SILVERMAN|THOMPSON|SLUTKIN|WHITE, LLC
                                                  /s/ Christopher Macchiaroli
                                               Christopher Macchiaroli (D.C. Bar No. 491825)
                                               1750 K Street, NW, Suite 810
                                               Washington, D.C. 20006
                                               Telephone: (202) 539-2444
                                               Facsimile: (410) 547-2432
                                               Email: cmacchiaroli@silvermanthompson.com
                                               Counsel for Defendant
